Citation Nr: 0118082	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the veteran's Department of Veterans Affairs (VA) 
compensation benefits were properly reduced effective August 
3, 1996, due to the veteran's incarceration in a penal 
institution for more than 60 days for the conviction of a 
felony.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the original amount of $4,238.60.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 determination by the VA North 
Little Rock, Arkansas, Regional Office (RO), that an 
overpayment of VA compensation benefits had been created due 
to the veteran's delay in notifying VA of his incarceration 
in a penal institution in excess of 60 days for conviction of 
a felony, and from a March 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the same RO, which 
denied a claim of entitlement to waiver of recovery of said 
overpayment of VA compensation benefits in the calculated 
amount of $4,238.60.

In a rating decision dated in December 1998, the RO denied a 
claim of entitlement to a rating in excess of 30 percent for 
a right knee disability.  The veteran filed a Notice of 
Disagreement with this issue in December 1998, and a 
Statement of the Case was issued in August 1999, advising the 
veteran of the basis for the denial and of his duty to submit 
a timely Substantive Appeal, if he wished this issue to be 
reviewed by the Board.  The veteran did not do so.  
Therefore, the Board has not acquired jurisdiction over this 
issue.  See 38 C.F.R. § 20.200 (2000).

This case was remanded by the Board in January 2001, to have 
the veteran scheduled for a videoconference hearing.  The 
requested hearing was held on March 19, 2001, before the 
undersigned, who is a Member of the Board and was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  A transcript 
of that hearing has been associated with the file.


FINDINGS OF FACT

1.  VA has satisfied its statutory duties to inform and 
assist the veteran, and all evidence necessary for an 
equitable disposition of the matters on appeal has been 
obtained and developed by the agency of original 
jurisdiction.

2.  The veteran, who is service-connected for a right knee 
disability evaluated as 30 percent disabling, was 
incarcerated on June 3, 1996, after conviction for a felony, 
with an expected date of release in the year 2001.  He did 
not inform VA of this fact until March 1998, notwithstanding 
having been informed by VA in the past, in writing, of his 
duty to do so.

3.  In December 1998, the RO reduced the veteran's 
compensation rate payable from 30 percent to 10 percent, 
effective August 3, 1996, the 61st day of his incarceration; 
this retroactive reduction in payments created an overpayment 
in the calculated amount of $4,238.60.  

4.  The veteran's failure to timely notify VA of his 
incarceration for more than 60 days created the calculated 
debt of $4,238.60, it is not shown that collection would 
create undue hardship on the veteran, and failure to make 
restitution would result in unjust enrichment on the part of 
the veteran.


CONCLUSIONS OF LAW

1.  The veteran's award of compensation benefits was properly 
reduced to the 10 percent rate, effective August 3, 1996, the 
61st day following his incarceration for the conviction of a 
felony.  38 U.S.C.A. §§ 1114(a), 5313 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.665 (2000). 

2.  Recovery of the overpayment of VA compensation benefits 
in the original amount of $4,238.60 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations regarding VA's duty to assist

VA has a duty to assist the veteran in the development of 
facts relating to his claims.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this case, even though the RO has not had the 
benefit of reviewing the veteran's claims under the explicit 
provisions of the VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  In the present 
case, the record shows that the veteran was informed, in the 
above cited December 1998 determination by the RO, in a 
February 1999 letter from the RO, in the March 1999 denial of 
a waiver by the Commission, and in the SOCs that were issued 
for the two issues hereby on appeal, in May and July 1999, 
that, even though he had been first incarcerated in June 1996 
and he had been advised several times, in writing, of his 
duty to inform VA of his incarceration for more than 60 days 
for a conviction of a felony in order to enable VA to adjust 
his VA payments, he had failed to do so until March 1998, 
thus creating an overpayment, and that his requested waiver 
of his calculated overpayment of $4,238.60 could not be 
granted because it was not shown that the collection of this 
debt in installments would pose a financial hardship on him, 
or be against equity and good conscience.  These are the key 
issues in this case, and it is noted that the discussions in 
the decisions and SOCs also informed the veteran of the 
relevant VA laws and regulations.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  Also, the Board notes that the veteran 
has provided detailed and comprehensive argument in support 
of his claim.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In the present case, all the 
evidence that is relevant to the issues on appeal has been 
secured, and the veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denials of this claims. 

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Accordingly, the Board initially 
finds that VA has satisfied its statutory duties to inform 
and assist the veteran, and that all evidence necessary for 
an equitable disposition of the matters on appeal has been 
obtained and developed by the agency of original 
jurisdiction.  Further development and further expending of 
VA's resources is not warranted.  

Factual background

In March 1998, upon being informed by the RO that his monthly 
payments of VA compensation benefits for a service-connected 
right knee disability were being stopped because of his 
failure to report for a medical examination, the veteran 
notified the RO that he had been "unable to respond to a 
request to appear for an examination" because he was 
incarcerated.  The RO then took action to confirm the dates 
of the veteran's confinement and found out, as recorded on a 
VA Form 119 dated in December 1998, that the veteran had been 
incarcerated since June 3, 1996, at the Delta Regional 
Correctional Facility in Dermott, Arkansas, for a felony 
offense, and that the scheduled release date was June 1st of 
the year 2001.

In December 1998, the veteran was informed that his 
compensation benefits were being reduced, from the current 
rating of 30 percent, to a 10 percent rating, as required by 
regulation, effective retroactively from August 3, 1996, the 
61st day of imprisonment due to conviction of a felony.  He 
was also informed that an overpayment had resulted, in the 
calculated amount of $4,238.60.  The veteran appealed the 
above determination by the RO, claiming, in essence, that he 
had not informed VA of his incarceration in 1996 because he 
was unaware of his obligation to do so.  

In a May 1999 SOC, the RO essentially restated the above 
history, and explained that, notwithstanding the repeated 
written advice to the veteran (contained in VA Forms 21-8764 
that had been attached to award letters sent to him in the 
past) to the effect that benefits would be reduced after 60 
days for incarceration for a felony, the veteran had failed, 
for a period of almost two years, to notify VA of his 
incarceration in 1996, an action that had led to the creation 
of an overpayment in the calculated amount of $4,238.60.  It 
was, thus, concluded that the overpayment was properly 
created, i.e., that the reduction of the veteran's 
compensation benefits effective August 3, 1996, due to 
incarceration in a penal institution for more than 60 days 
for the conviction of a felony, had been proper.

Also in 1999, the veteran requested a waiver of the amount 
calculated as overpayment, essentially arguing that the 
collection of his calculated debt in the form of withholdings 
of specific amounts from future payments would affect the 
amount of money he could provide for his dependents.  In 
January 1999, the veteran also submitted a Financial Status 
Report, VA Form 20-5655, in which he stated that he was 
unemployed, that he only had $95.00 of average monthly 
income, that he paid $125.00 a month on child support, and 
that his only assets consisted of a 1972 Chevy pick-up truck, 
which was valued at approximately $1,500.00.

The record shows that the veteran has three children, born in 
January 1984, October 1984, and July 1994, the younger of 
which resides with the veteran's sister, who has indicated 
that, while the veteran was incarcerated, she cashed the 
veteran's checks from VA, and used the money to care for the 
veteran's youngest son.  The veteran's two oldest sons have 
been under the custody of their mother, who is not married to 
the veteran, and who has indicated that the veteran has never 
paid child support for them.

In its decision of March 1999, the Committee essentially 
restated the above history, and indicated that, while the 
veteran's dependents had had the opportunity to request an 
apportionment of his benefits other than the 10 percent, the 
benefit had not been awarded, and that, since all of the 
veteran's basic necessities were provided for in prison, 
repayment (i.e., collection) of the debt by monthly 
deductions from his $95.00 check would not pose a hardship on 
the veteran.  In denying the veteran's request for a waiver, 
the Committee also found that, since there was no evidence of 
fraud, misrepresentation, or bad faith on the part of the 
veteran in the creation of the indebtedness, consideration 
had been given to the question of whether or not collection 
of the calculated overpayment would be against equity and 
good conscience.

The Committee further noted that, in view of the veteran's 
personal background, including his age (30 years old as of 
August 1996, and 33 years old as of the date of this denial 
of a waiver), health, education, experience, and 
understanding at the time the debt was created, fault was 
considered minimal in his case, and it was reasonable to 
believe that the veteran had not read the literature that 
accompanied the VA letters advising him of his duties 
surrounding his receipt of VA benefits.

In the SOC addressing the waiver issue, dated in July 1999, 
the Commission further explained that, since the veteran was 
a 33-year old individual with future earning potential, it 
could not be concluded that the collection of the debt by 
installment payments would pose a financial hardship on the 
veteran, especially now that the veteran had been released on 
parole and his payments had been resumed at the 30 percent 
rate.  (According to the record, the veteran was released on 
parole on March 4, 1999; he thereafter was incarcerated 
again, due to a parole violation, for about eight months, 
between January and August 2000.)  Moreover, it was reasoned 
that failure to make restitution would result in an unfair 
gain to the debtor, and it would not be equitable for the 
debtor to retain money, property or services that had been 
obtained at the expense of the Government.  Under such 
circumstances, a duty was imposed upon the debtor to repay, 
in order to prevent unjust enrichment.  The Commission then 
concluded, in its thorough explanation of the basis for the 
denial of the veteran's request for a waiver, that, in view 
of the degree of fault found in this case ("moderate," 
according to the Commission), the lack of financial hardship, 
and the unjust enrichment that would result if a favorable 
decision were approved, it would not be against equity and 
good conscience to deny the veteran's request for a waiver.

At the March 19, 2001, videoconference hearing, the veteran 
acknowledged that an overpayment had been created, and 
explained that he was seeking a waiver of that overpayment 
because he had not been aware of his duty to inform VA that 
he was incarcerated.  The overpayment, he claimed, was 
created not due to an intention on his part to defraud the 
Government, but basically out of "[n]ot knowing" of his 
duty to inform.  Once he learned of this duty, he had 
provided VA with the information that VA needed.  The veteran 
also stated that, during his periods of incarceration, he 
never received (i.e., benefited from) any of the money that 
VA was sending him.  Instead, his sister had cashed the 
checks "to take care of my kids," which he believed showed 
that this was not a case involving fraud towards the 
Government.  Upon questioning, the veteran indicated that he 
was 35 years old and that his attempts at obtaining gainful 
employment had been unsuccessful.  The last time he had tried 
to work was, according to the veteran, right before his third 
incarceration (i.e., right before January 2000), during which 
time he had been "helping my father" and "doing different 
things," such as "a little henchmen work ..., moving, [and] 
working on cars."  He had not worked ever since.  The 
veteran also stated that "there's only so much I can do" in 
terms of working, because of problems he had with one of his 
legs, and that it was much harder for him, as a convicted 
criminal, to secure gainful employment.

Legal analysis of the issue of whether the veteran's VA 
compensation benefits
 were properly reduced effective August 3, 1996, due to the 
veteran's
incarceration in a penal institution for more than 60 days
for the conviction of a felony

The law provides, in pertinent part, that any person who is 
entitled to compensation benefits and who is incarcerated in 
a Federal, State, or local penal institution for a period in 
excess of 60 days for conviction of a felony (committed after 
October 7, 1980), shall not be paid compensation for the 
period beginning on the 61st day of incarceration and ending 
on the day such incarceration ends in an amount that exceeds 
the monetary equivalent of a 10 percent disability rating if 
the service-connected disability is rated at 20 percent or 
more.  A person whose benefits are subject to this reduction 
shall be informed of the rights of the person's dependents to 
an apportionment while the person is incarcerated, and the 
conditions under which payments to the person may be resumed 
upon release from incarceration.  In addition, the person's 
dependents shall also be notified of their right to an 
apportionment if VA is aware of their existence and can 
obtain their addresses.  38 U.S.C.A. §§ 1114(a), 5313; 38 
C.F.R. § 3.665.

As noted earlier, the veteran's primary contention regarding 
this issue is that he did not know of the requirements of the 
law, and that he therefore should not be penalized because of 
that.  As noted by the United States Court of Veterans 
Appeals (Court), 

[t]he Supreme Court has held that 
everyone dealing with the Government is 
charged with knowledge of federal 
statutes and lawfully promulgated agency 
regulations.  Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85, 68 S. Ct. 
1, 3, 92 L. Ed. 10 (1947).  Thus, 
regulations are binding on all who seek 
to come within their sphere, 'regardless 
of actual knowledge of what is in the 
[r]egulations or of the hardship 
resulting from innocent ignorance.'  
[Citations omitted.]  'The 
"presumption" that everyone knows the 
law is simply a more colorful way of 
stating the principle that ignorance of 
the law is irrelevant.'

Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).

The veteran has not argued that the RO incorrectly applied 
the law concerning reduction of VA compensation due to 
incarceration, nor has he claimed that he never received the 
VA Forms 21-6784 in which he was advised of his duty to 
inform VA if he was incarcerated.  Also, it is noted that, 
while the actual date on which the felony was committed does 
not appear in the record, nothing in the record suggests, nor 
has the veteran made a claim to that effect, that the felony 
was committed prior to October 8, 1980.  According to the 
record, the veteran was first convicted and incarcerated more 
than 16 years after the pertinent date.

The veteran not only was provided with a decision explaining 
the basis for the RO's action, but he was advised, as soon as 
the RO knew of his incarceration, of the rights of his 
dependents to an apportionment, and of the fact that his 
payments would be resumed upon his release from 
incarceration. Thus, the Board finds that the veteran was 
properly notified of the reduction in benefits, as well as 
his due process rights.  38 C.F.R. § 3.665(a).  As the 
evidence clearly shows that he was incarcerated for more than 
60 days, starting on June 3, 1996, due to the commission of a 
felony, the reduction in his VA compensation benefits was 
proper under 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665.  The 
RO properly reduced his compensation benefits to the 10 
percent disability rate effective August 3, 1996, the 61st 
day following his incarceration on June 3, 1996.

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated for lack of legal merit or entitlement.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  While the 
Board is certainly sympathetic to the veteran's 
circumstances, the Board is bound by the applicable law and 
regulations.  38 U.S.C.A. § 7104(c).  Accordingly, the claim 
must be denied for lack of legal merit.

Legal analysis of the issue of entitlement to waiver of 
recovery of an overpayment of VA compensation benefits in the 
original amount of $4,238.60

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  38 
C.F.R. § 3.660(a)(3).  Waiver of recovery of an indebtedness 
is statutorily precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965).

Waiver of recovery of overpayments of benefits may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963.

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R.  § 1.965.

In the present case, there is no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
Therefore, the veteran's request for a waiver of his 
overpayment can be reviewed under the standard of equity and 
good conscience.  The following elements are of pertinence 
to, and dispositive of, this matter:

Fault of the debtor:  The record clearly reflects that the 
veteran was at fault in the creation of the overpayment.  The 
debt was created simply because, for a period of almost two 
years, the veteran did not report that he was incarcerated.  
Because of his failure to do so, the veteran bears fault in 
creation of the overpayment.  A finding of fault, however, 
under the standard of equity and good conscience, does not 
require malice aforethought or bad faith, and it appears that, 
in this case, the veteran's failure to timely report his 
incarceration did not involve malice or bad faith.  Still, 
however, he bears the fault.

Balancing of faults:  VA clearly was not at fault in the 
creation of the overpayment.  It duly notified the veteran, 
several times, of his duty to inform VA of an incarceration 
for more than 60 days for the conviction of a felony.  (In 
the aforementioned VA Form 21-8764, which the Board notes is 
the standard attachment to every disability compensation 
award letter, it is advised that "[b]enefits will be reduced 
upon incarceration in a Federal, State or local penal 
institution in excess of 60 days for conviction of a 
felony," and that "[t]he amount not payable may be 
apportioned to a spouse, dependent children or parents.")  
Thus, the Board finds no fault on the part of VA.

Undue hardship:  The veteran's only income reportedly 
consists of the disability compensation benefits he receives 
from VA, which have been in the amount of $348 since December 
1, 1999.  The veteran has reported, in his last two VA Forms 
20-5655 that he submitted in June and September 1999, average 
monthly expenses totaling $313.00 and $474.00, respectively, 
but it is noted that this last figure includes a $54.00 
monthly payment for cable television, an expense that is 
clearly discretionary and therefore does not help to prove 
financial hardship.  From this information provided by the 
veteran alone, it appears that the veteran's income is barely 
enough to cover his basic necessities.  That would not be the 
case, however, if the veteran were working.

The veteran last sought to retain gainful employment, or 
worked, prior to his January 2000 re-incarceration.  Since 
his release in August 2000, that is, for almost a year now, 
he has not attempted to work again, even though the Board 
sees no evidence in the file showing that he is unable to be 
gainfully employed.  The veteran is service-connected for a 
right knee disability, which is rated as 30 disabling, but 
this impairment is not shown to be severe enough to preclude 
the veteran from working.  (He could engage in some type of 
sedentary, clerical-type job, even if he has no formal 
education.)  The veteran's argument to the effect that his 
being a convicted criminal makes it harder for him to get a 
job is acknowledged.  However, that fact would only make it 
more difficult, but not impossible, for the veteran to get a 
job.  The Board finds that payment of the outstanding 
indebtedness in reasonable monthly installments would not 
prevent the veteran from providing himself with the basic 
necessities of life, if the veteran took reasonable steps to 
obtain, and retain, gainful employment.  Thus, the Board 
finds that it is not shown that collection of the calculated 
debt would create undue hardship on the veteran.
Unjust enrichment:  As discussed earlier, in this case, the 
fault for creation of the overpayment lies solely with the 
veteran.  Because of the failure to provide accurate, timely 
information to VA, the veteran received, for a period of 
almost two years, additional VA benefits to which he was not 
entitled under the law.  The Board finds, therefore, that 
failure to make restitution would result in unjust enrichment 
on the part of the veteran.

In sum, the Board finds that the veteran's failure to timely 
notify VA of his incarceration for more than 60 days created 
the calculated debt of $4,238.60, that it is not shown that 
collection of the calculated overpayment would create undue 
hardship on the veteran, and that failure to make restitution 
would result in unjust enrichment on the part of the veteran.

In view of all of the above, and after carefully weighing all 
relevant factors, the Board concludes that recovery of the 
overpayment of VA compensation benefits in the original 
amount of $4,238.60 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R.  
§ 1.963. 


ORDER

1. The appeal of the issue of whether the veteran's VA 
compensation benefits were properly reduced effective August 
3, 1996, due to the veteran's incarceration in a penal 
institution for more than 60 days for the conviction of a 
felony, is denied.

2.  The appeal of the issue of entitlement to waiver of 
recovery of an overpayment of VA compensation benefits in the 
original amount of $4,238.60 is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

